The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 09/26/2022 with the election of Species 2 (Figs. 5-11), claims 1-13.  Therefore, claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Thus, claims 1-13 are presently pending in this application.  
Applicant's election with traverse is acknowledged.  The traversal is on the grounds that species 1-4 are connected in design, operation and effect.  This is not found persuasive because species 1-4 are mutually exclusive species with mutually exclusive characteristics that are not obvious variants of each other since species 1 (Figs. 2-3) only has an outer sheath 25 with a single vascular graft, species 2 (Figs. 5-11) has an inner 120 and outer sheath 25 with a single vascular graft, species 3 (Figs. 12A-12B) has a first and second vascular graft and species 4 (Figs. 13-14) has a coil.  If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 7 have the limitation, "may be" which renders the claims indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 
Claims 2-6 and 8-13 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreck et al. (2013/0226341) in view of Dietz et al. (2010/0280316) “Dietz”.
Regarding claims 1, 2 and 6-8, as best understood, Schreck discloses a delivery device and an assembly 60 (Fig. 3C) for delivering a vascular device 80 to a target site within a body lumen (par. 0072) comprising: a vascular device 80 configured to treat a target site  within a body lumen (par. 0072); and a delivery device 60 configured to deliver the vascular device to the target site, wherein the delivery device comprises: an outer sheath 64 (Figs. 3A-3C) defining a first lumen, wherein the outer sheath defines a distal end thereof, and wherein the first lumen is configured to receive a vascular device therein (as shown in Fig. 3C); a leading member 76 configured to be disposed proximate the distal end of the outer sheath 64 and to be engaged with the outer sheath when the delivery device is in a delivery configuration (as shown in Fig. 3C); and an inner sheath 74 (Fig. 3A-3C) at least partially disposed within the first lumen of the outer sheath 64 (Fig. 3B) and configured to be axially movable with respect to the outer sheath (as shown in Figs. 3B-3C), wherein the inner sheath defines a second lumen and a distal end thereof, wherein the second lumen is configured to receive the vascular device 80 therein (par. 0076 and as shown in Fig. 3A);
except for at least a first ultrasound transducer on the leading member, wherein the first ultrasound transducer is disposed proximate an outer surface of the leading member for transmitting and receiving ultrasound signals so as to provide at least a first image of an interior of a patient's blood vessel, such that a longitudinal position and a rotational position of the vascular device with respect to the patient's blood vessel and surrounding anatomical structures may be determined and adjusted through manipulation of the delivery device based on the image provided and the first ultrasound transducer is wireless.  However, Dietz teaches a similar invention comprising a delivery device 1 for delivering a vascular device 11 (Fig. 2B) proximate a target site within a body lumen (pars 0003, 0142 and 0143 disclose delivering stents to various target sites within a body lumen) comprising at least a first ultrasound transducer 68 (Fig. 6A) on a leading member 66, wherein the first ultrasound transducer is disposed proximate an outer surface of the leading member (as shown in Fig. 6A) for transmitting and receiving ultrasound signals so as to provide at least a first image of an interior of a patient's blood vessel (Fig. 13 and par. 0004), such that a longitudinal position and a rotational position of the vascular device with respect to the patient's blood vessel and surrounding anatomical structures may be determined and adjusted through manipulation of the delivery device based on the image provided (Fig. 13 and steps 152-154 allows for adjustment until the desired position is determined) and the first ultrasound transducer is wireless (par. 0148). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the delivery device in Schreck to include at least a first ultrasound transducer on the leading member, wherein the first ultrasound transducer is disposed proximate an outer surface of the leading member for transmitting and receiving ultrasound signals so as to provide at least a first image of an interior of a patient's blood vessel, such that a longitudinal position and a rotational position of the vascular device with respect to the patient's blood vessel and surrounding anatomical structures may be determined and adjusted through manipulation of the delivery device based on the image provided, as taught and suggested by Dietz, for the purpose of allowing a clear image of the vasculature in both distal and proximal directions of the catheter to minimize corrective procedures. 
Regarding claims 5 and 13, Schreck discloses wherein the vascular device 80 is self-expandable (par. 0074).

Allowable Subject Matter
Claims 3-4 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774